United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3731
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Farhad Soltani,                          *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 21, 2009
                                 Filed: January 11, 2010
                                  ___________

Before MELLOY, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted Farhad Soltani of possessing a firearm as an unlawful user of
a controlled substance, marijuana, in violation of 18 U.S.C. §§ 922(g)(3) and
924(a)(2). The district court1 sentenced Soltani to 41 months' imprisonment, three
years' supervised release, and a $100 special assessment. Soltani challenges the
district court's denial of his motions for acquittal, which he filed at the close of the
government's evidence and at the close of all evidence, claiming the evidence



      1
        The Honorable Scott O. Wright, United States District Court for the Western
District of Missouri.
presented at trial was insufficient to sustain his conviction. For the following reasons,
we affirm.

      We review a motion for judgment of acquittal de novo, United States v.
Espinosa, 585 F.3d 418, 423 (8th Cir. 2009), "viewing the evidence in the light most
favorable to the guilty verdict, resolving all evidentiary conflicts in favor of the
government, and accepting all reasonable inferences supported by the evidence."
United States v. No Neck, 472 F.3d 1048, 1052 (8th Cir. 2007). This is a "strict
standard of review" and we "will reverse only if no reasonable jury could have found
the defendant guilty beyond a reasonable doubt." Id.

        At trial, the government presented evidence demonstrating that on August 11,
2006, law enforcement officers in Kansas City, Missouri, executed a search warrant
on Soltani's residence. After entering the residence, the officers located and detained
Soltani and a female, found an assault rifle and a revolver underneath a bed in a room
Soltani had recently occupied, smelled the odor of marijuana, and discovered 230.65
grams of marijuana in a clear freezer bag inside a plastic grocery sack. The officers
arrested Soltani, took him to the police headquarters, and advised him of his Miranda
rights. After signing a Miranda waiver, Soltani admitted that the marijuana located
in his residence was for his personal use and that he has used marijuana daily since he
was approximately twelve years old. Soltani elaborated that he smokes marijuana
from the time he wakes up until he goes to sleep. Finally, Soltani admitted that he
purchased the assault rifle a year before the arrest and that he received the revolver
approximately a week before the arrest.

        Under 18 U.S.C. § 922(g)(3), it is illegal for a person "who is an unlawful user
of . . . any controlled substance . . . to . . . possess in or affecting commerce, any
firearm or ammunition; or to receive any firearm or ammunition which has been




                                          -2-
shipped or transported in interstate or foreign commerce."2 To establish that a
defendant was an unlawful user of marijuana while possessing a firearm, the
government need not prove "contemporaneous use of a controlled substance and
possession of a firearm." United States v. Mack, 343 F.3d 929, 933 (8th Cir. 2003).
Indeed, it is sufficient "for the government to demonstrate that [Soltani] was a 'user
of any controlled substance' during the period of time he possessed the firearms." Id.
Soltani argues that there was insufficient evidence to support his conviction because
the sole evidence connecting Soltani's usage of marijuana to the firearms found in
Soltani's residence was Soltani's uncorroborated admission that he was a daily user of
marijuana. While we agree that "a conviction must rest upon firmer ground than the
uncorroborated [extrajudicial] admission or confession of the accused," Wong Sun
v. United States, 371 U.S. 471, 488-89 (1963), we disagree that Soltani's extrajudicial
admissions regarding his drug use and possession of firearms were uncorroborated by
the evidence presented in this case.

        "To satisfy the corroboration requirement, the government . . . must support the
essential facts admitted in the statement sufficiently to establish the corpus delicti.
The evidence is sufficient if there is substantial independent evidence which would
tend to support 'the essential facts admitted sufficiently to justify a jury inference of
their truth.'" United States v. Maxwell, 363 F.3d 815, 818 (8th Cir. 2004) (quoting
Opper v. United States, 348 U.S. 84, 93 (1954)). In the present case, Soltani admitted
to using marijuana daily since he was approximately twelve years old. This admission
was sufficiently corroborated by the government's evidence that officers smelled and
located marijuana in Soltani's residence while he was present. See Mack, 343 F.3d
at 933-935. Moreover, Soltani admitted to possessing an assault rifle for a year before
his arrest and to possessing a revolver for a week before his arrest. This admission
was sufficiently corroborated by the government's evidence that officers found both


      2
       The parties stipulated at trial that the rifle and revolver are firearms as defined
in 18 U.S.C. § 921(a)(3), and that they traveled in and affected interstate commerce.

                                           -3-
an assault rifle and a revolver in Soltani's residence in a room that Soltani had recently
occupied. United States v. Moore, 735 F.2d 289, 293 (8th Cir. 1984).

      After reviewing the evidence in this case, including Soltani's corroborated
confessions, in a light most favorable to the guilty verdict, we conclude that a
reasonable jury could have found Soltani guilty beyond a reasonable doubt of being
a marijuana user in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(3) and
924(a)(2).

      Accordingly, we affirm.
                     ______________________________




                                           -4-